                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     No. 5:20-CR-00114-D-1

   UNITED STATES OF AMERICA

            v.                                                        ORDER

   LONNIE FAIRCLOTH



       Having considered the Defendant's unopposed motion for return of his passport pursuant

to Federal Rule of Criminal Procedure 41(g), and having found that good cause exists, the Court

hereby GRANTS the Motion and Orders the U.S. Probation Office for the Eastern District of

North Carolina to return to Mr. Faircloth his passport.


       SO ORDERED. This the ,LL day of            @,-vo.fa.:/ , 2021.




                                              United States District Judge




          Case 5:20-cr-00114-D Document 64 Filed 02/26/21 Page 1 of 1
